In re Lewis, Dolores Hackett; Roome, Water F.; Hackett, Clarence B.; Garber, Benjamin A.; Garber, Edith Rutherford; Roome, Dean; West, Eleanor Rutherford; Rutherford Estate; Rutherford Intervivos Trust; Rutherford Robert L.; Rutherford, Edward B. Inte. Trus; Welch, Curtis; Welch, Wayland; Rutherford, John W. Jr.; Smith, Carol Fanned R.; Moriarity, Jimmie Ann R.; —Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA87-0631; Parish of Cameron, 38th Judicial District Court, No. 10-10234.
Writ granted. Summary judgment is reversed. Exception of prescription is referred to the merits. Case remanded to the district court for further proceedings.
LEMMON, J., dissents.